IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,658


EX PARTE DIONICIO CARBAJAL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. S-04-3071-CR IN THE 156th DISTRICT COURT

FROM SAN PATRICIO COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
indecency with a child, three counts of aggravated sexual assault of a child, and two counts of sexual
assault of a child.  The jury assessed twenty year sentences on all the second degree offenses and
ninety-nine year sentences on all the first degree offenses.  The Thirteenth Court of Appeals affirmed
his conviction. Carbajal v. State, No. 13-04-00429-CR (Tex. App.-Corpus Christi, delivered August
30, 2005, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Thirteenth Court of Appeals in Cause No. 13-04-00429-CR that affirmed his conviction in Case
No. S-04-3071-CR from the 156th Judicial District Court of San Patricio County.  Applicant shall
file his petition for discretionary review with the Thirteenth Court of Appeals within 30 days of the
date on which this Court's mandate issues.

Delivered: April 18, 2007
Do not publish